           Case 1:20-cv-09414-CM Document 3 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANK CRAWLEY,

                            Plaintiff,                             20-CV-9414 (CM)

                    -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
COMMISSIONER CYNTHIA BRANN, et al.,                            AUTHORIZATION

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Anna M. Kross Center, brings this action pro se. 1

To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee 2 from the prisoner’s account in installments and to send to the Court




       1
          Plaintiff filed this complaint with 49 other detainees. See Lee v. Brann, No. 20-CV-8407
(GBD) (SDA). On November 9, 2020, Judge Aaron severed the claims and directed the Clerk’s
Office to open separate cases for each plaintiff. (ECF 1:20-CV-9392, 1.)
       2
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-09414-CM Document 3 Filed 11/16/20 Page 2 of 2




certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).

         Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 20-CV-9414 (CM). 3

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at his current

address, Anna M. Kross Center, 18-18 Hazen Street, East Elmhurst, NY 11370, and to note

service on the docket. It is Plaintiff’s obligation to notify the Court in writing if his address

changes. No summons shall issue at this time. If Plaintiff fails to comply with this order within

the time allowed, the action will be dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       November 16, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge



         3
           If a prisoner files an action that is dismissed as frivolous, malicious, or for failing to
state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three
“strikes” cannot file actions in forma pauperis as a prisoner, unless he is under imminent danger
of serious physical injury, and must pay the filing fee at the time of filing any new action.

                                                   2
